          Case 1:21-cr-00027-RA Document 15 Filed 05/19/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 19, 2021
BY ECF                                                                       Application granted. The conference is
                                                                             adjourned to July 9, 2021 at 9:00 a.m.
The Honorable Ronnie Abrams                                                  Time is excluded until July 9, 2021,
United States District Judge                                                 under the Speedy Trial Act, pursuant to
Southern District of New York                                                18 U.S.C. Section 3161 (h)(7)(A).
40 Foley Square
New York, New York 10007                                                     SO ORDERED.
       Re:   United States v. Richard Martinez, 21 Cr. 27 (RA) _______________________
                                                               Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:
                                                               May 21, 2021
         This case is currently scheduled for a status conference on Tuesday, May 25, 2021. The
parties are currently engaged in discussions regarding a pretrial disposition of the case and believe
that additional time to continue those discussions would be beneficial. Accordingly, the parties
jointly request a 45-day adjournment of the upcoming status conference. If an agreement regarding
a pretrial disposition is reached in the interim, the parties will contact the Court so that a change-
of-plea proceeding can be scheduled.

        The Government requests the exclusion of time in the interests of justice under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7), from today’s date until the adjourn date selected by the Court.
The ends of justice served by the requested continuance outweigh the interests of the defendant
and the public in a speedy trial because the continuance will allow the parties to continue
discussions regarding a pretrial disposition; will allow the defense additional time to review the
discovery in this case to determine whether any pretrial motions may be appropriate; and will
reflect the current limitations on the scheduling of jury trials in this District occasioned by the
ongoing COVID-19 pandemic. The defense consents to the requested exclusion.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney



                                           by: _____________________________
                                               Jacob R. Fiddelman
                                               Assistant United States Attorney
                                               (212) 637-1024

cc:    Tamara Giwa, Esq.
